Citation Nr: 1404113	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-04 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to September 1992.  The appellant is the mother of the Veteran's child, T.M., who is alleged to be a helpless child; she seeks apportionment of the Veteran's benefits on T.M.'s behalf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied apportionment of the Veteran's benefits on behalf of T.M.

In August 2010, the appellant appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

During the course of the appeal, the Veteran's second wife had raised a question of her own entitlement to apportionment of the Veteran's benefits during the period of their pending divorce and separation.  However, in December 2009, when the divorce became final, she requested that the claim be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The appellant seeks apportionment of the Veteran's benefits on behalf of her daughter, T.M..  The law allows for apportionment of the Veteran's benefits on behalf of children not living with the Veteran where the Veteran is not reasonably discharging the duty of support.  § 3.450.  In this instance, T.M. is over age 18; in order to qualify as a "child," the claimant should be either under the age of 18 years or, before reaching the age of 18 years, have been permanently incapable of self-support ("helpless child").  38 C.F.R. § 3.57(a).  The appellant has submitted medical evidence which appears to support her contention that T.M. is a helpless child, including evidence that T.M. at one time received Social Security benefits as a result of her disabilities.  

However, the question of whether T.M. qualifies as a helpless child must be resolved before a full and fair adjudication of the question of entitlement to apportionment is possible.  The Board notes that, to this end, the Veteran has asserted that T.M. is now employed and therefore no apportionment should be made on her behalf.  Notably, the Veteran has not asserted that any such apportionment would result in a hardship or financial difficulties for him, only that he sees no reason he should have to provide for the support of T.M.   As such, an adjudication of the question of whether she is a helpless child must be performed in the first instance by the RO before the question of entitlement to apportionment can be resolved.

To this end, the Board finds that VA must afford T.M. a VA examination that must include a retrospective medical opinion addressing whether she was permanently incapable of self-support prior to attaining the age of 18 years.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Should the Veteran desire to challenge a determination on helpless child status, he should submit any supporting evidence to the RO prior to the scheduled examination so that it can be duly considered.  In addition, he is entitled to submit additional evidence on the issue of apportionment.

The Board notes the acrimonious nature of the relationship between the Veteran and the appellant, as well as the appellant's assertions that the Veteran has altered official court documents with respect to the matters at issue here.  Should the RO or AMC in adjudicating the question of entitlement to apportionment find that the court documents related to child support orders are relevant, such documents and orders should be requested from the court itself with a release from the appellant or the Veteran, to ensure against further allegations of alteration.


Accordingly, the case is REMANDED for the following action:

1. Afford T.M. an appropriate VA examination to determine whether she became incapable of self-support prior to reaching the age of 18.  The claims folder must be made available to and be reviewed by the examiner.  The examiner must opine as to whether it is at least as like as not that T.M.'s disabilities, to specifically include mental retardation, caused her to be permanently incapable of self-support prior to reaching the age of 18 in August 2003.  In offering this assessment, the examiner must specifically identify any additional documentation which may be required before an informed opinion can be rendered.  Any documents so indicated should be obtained and provided to the examiner for an addendum opinion  

The examiner should acknowledge and discuss the October 2006 statement by T.M.'s doctor regarding her disabilities, the 1992 evidence of Social Security payments for T.M. as a disabled child, and the appellant's written statements and testimony in the claims file.  Should the Veteran submit any evidence regarding the question of helpless child status, such should also be explicitly considered and discussed by the examiner.  The rationale for all opinions should be set forth in a legible report.

2. The RO/AMC should also undertake any other indicated development necessary to adjudicate the claim for apportionment.  Should the RO/AMC determine that any court documents are necessary for consideration, releases for such documents should be obtained from the Veteran and/or the appellant and copies of the documents should be obtained from the relevant court.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Appellant, then provide her and her representative, if any, a supplemental statement of the case and return the case to the Board.  A copy of the supplemental statement of the case should be provided to the Veteran. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


